Motion Granted, Appeal Dismissed, and Majority and Dissenting Opinions
filed April 1, 2021.




                                           In The

                       Fourteenth Court of Appeals

                                  NO. 14-20-00227-CV

             OTTO SIMMANK AND MINA SIMMANK, Appellants

                                              V.

              GLEN CRONIN AND JANNA WALLACE, Appellees

                      On Appeal from the 151st District Court
                              Harris County, Texas
                        Trial Court Cause No. 2016-22349


                                 MAJORITY OPINION

       This is an appeal from a judgment signed December 16, 2019. On March 12,
2021, appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.1


1
 The motion states “[d]ismissal is called for in the Order Confirming Plan of Reorganization in
Cause No. 19-51435-CAG; In re Otto John Simmank, and Wife Mina Sue Simmank, Debtors;
United States Bankruptcy Court for the Western District of Texas.” Appellants notified us in a
       The motion is granted, and the appeal is dismissed.




                                              /s/       Randy Wilson
                                                        Justice

Panel consists of Chief Justice Christopher and Justices Spain and Wilson (Spain, J.,
dissenting).




motion filed April 30, 2020, that they had filed for bankruptcy protection on June 14, 2019. That
filing automatically stayed the continuation of the trial court case. 11 U.S.C. § 362(a). Appellants’
April 30, 2020 motion also stated the bankruptcy court had lifted the automatic stay as to the trial
court case on October 21, 2019. Accordingly, the automatic stay does not prohibit us from granting
this motion to dismiss.

                                                    2